internal_revenue_service number info release date date cc psi 1-cor-140973-01 uilc we are responding to correspondence submitted on your behalf by requesting relief in order to establish as the effective date for your s_corporation_election the information submitted explains that the taxpayer was chartered on date and that the two shareholders consented to the s election during that same month however the internal_revenue_service has attempted to disallow the s_corporation status for the taxable_year based on information provided by the memphis service_center it appears that the taxpayer has a valid election for date pursuant to an election which posted to the account in early date your identification_number was established on the same date subsequently it appears that the irs received your form_2553 in a timely manner for an effective date of date therefore we have taken action on your behalf and asked the service_center staff to update your account to reflect s_corporation status for within the next days you should receive confirmation of this action if not please call us at the number shown above if you have computer web access you may wish to visit www irs gov smallbiz for specialized tax information products and forms relating to small businesses please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries
